Case: 20-40832     Document: 00515858144         Page: 1     Date Filed: 05/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                 ___________                                    Fifth Circuit

                                                                              FILED
                                  No. 20-40832                            May 11, 2021
                                 ___________                             Lyle W. Cayce
                                                                              Clerk
   Reidie James Jackson,

                                                           Plaintiff—Appellant,

                                       versus

   Kristi L. Pittman, Senior Warden; Captain Amanda K.
   Buchanek; Lieutenant Jaquez Reed; Sergeant
   Hamilton; Correctional Officer Weligni Gmagnipone;
   Ken Paxton, Attorney General of Texas-Amicus,

                                            Defendants—Appellees.
                   ______________________________

                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:20-CV-257
                  ______________________________

   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Reidie James Jackson, Texas prisoner # 1164177, has filed a motion for
   leave to proceed in forma pauperis on appeal from the district court’s
   dismissal of his 42 U.S.C. § 1983 complaint. Because Jackson has accrued at

          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40832      Document: 00515858144           Page: 2     Date Filed: 05/11/2021

                                         No. 20-40832



   least three strikes for purposes of 28 U.S.C. § 1915(g), he has moved for leave
   to proceed in forma pauperis on appeal under the imminent-danger exception.
          Jackson must establish that he was “in imminent danger at the time
   that he [sought] to file his suit in district court or [sought] to proceed with his
   appeal or file[d] a motion to proceed [in forma pauperis].” Baños v. O’Guin,
   144 F.3d 883, 884 (5th Cir. 1988); accord Choyce v. Dominguez, 160 F.3d 1068,
   1070–71 (5th Cir. 1998) (“Baños held that in reviewing a grant of leave to
   appeal [in forma pauperis], the appellate court must determine if danger exists
   at the time the plaintiff [sought] to proceed with his appeal or file[d] a motion
   to proceed [in forma pauperis].”).
          Jackson alleged in his complaint and in his motion to proceed in forma
   pauperis in the district court that he was “[at] present” medically “heat-
   restricted, that is . . . restricted from temperatures above 85°,” and that he
   was exposed to extreme heat at W.F. Ramsey Unit in Brazoria County, where
   he was housed. Jackson signed his original complaint on July 7, 2020, and it
   was filed July 14, 2020. Jackson signed his motion to proceed in forma
   pauperis in the district court on July 29, 2020, and it was filed August 6, 2020.
          The government subsequently informed the district court that
   Jackson had been transferred from W.F. Ramsey Unit to an air-conditioned
   unit, although the record does not indicate the exact date of transfer. The
   district court determined that “the dangerous conditions alleged in Jackson’s
   complaint are moot or unsupported given his move to a different unit and the
   medical attention he has received.” On this basis, the district court denied
   Jackson’s motion to proceed in forma pauperis and dismissed his complaint
   with prejudice under 28 U.S.C. § 1915(g).
          Jackson’s medical report, prepared by the government, indicates that
   Jackson was still housed at W.F. Ramsey Unit as of at least August 18,
   2020—after Jackson filed his complaint and motion to proceed in forma
   pauperis. Moreover, the government did not contest in the district court that




                                               2
Case: 20-40832     Document: 00515858144         Page: 3     Date Filed: 05/11/2021

                                       No. 20-40832



   W.F. Ramsey Unit’s extreme heat placed Jackson in danger of physical injury
   given his medical heat restriction. Cf. Wanzer v. Rayford, 832 F. App’x 319
   (5th Cir. 2020) (“Wanzer alleges serious ongoing symptoms and hence
   ‘imminent danger of serious physical injury.’”).          Jackson therefore
   established that he was “under imminent danger of serious physical injury”
   at the time he filed his original complaint and his motion to proceed in forma
   pauperis. 28 U.S.C. § 1915; Baños, 144 F.3d at 884.
          Jackson’s motion to proceed in forma pauperis is GRANTED, the
   judgment of the district court is VACATED, and the case is REMANDED
   for further proceedings consistent with this opinion.




                                             3